Citation Nr: 0125938	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-05 530	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to service connection for lung cancer, for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who died in August 1999, served on active duty 
from April 1965 to February 1968.  Such duty included service 
in the Republic of Vietnam.  
The appellant is the veteran's surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in December 1999 and in February 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In August 2001, the appellant appeared and testified at a 
personal hearing by videoconference before the undersigned 
acting Board Member.  


REMAND

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).

The veteran's death certificate listed the immediate cause of 
his death as metastatic squamous cell carcinoma of the lung.

A statute provides that periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by VA to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death (referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to the veteran's spouse. 38 U.S.C.A. § 5121(a) (West 
1991 & Supp. 2000); see also 38 C.F.R. § 3.1000 (2001).  For 
a survivor to be entitled to accrued benefits, the veteran 
must have had a claim pending at the time of his death or 
have been entitled to benefits, accrued and unpaid, under an 
existing rating or decision.  Jones v. West, 136 F.3d. 1296, 
1299 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  A malignant tumor which is 
manifested to a compensable degree within one year of 
separation from service may be presumed to have been incurred 
in service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 
3.307, 3.309.

In the veteran's case, there is no evidence tending to show, 
and the appellant does not contend, that lung cancer, which 
was the cause of his death, was manifested while he was on 
active duty or within one year of his separation from 
service.

If a veteran was exposed to a herbicide agent during active 
service, certain diseases, including respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), shall be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.307(a)(6)(ii) provides that 
respiratory cancers must have become manifest to a degree of 
10 percent or more within 30 years after the last date on 
which the veteran was exposed to a herbicide agent during 
active service.  A veteran who, during active service, served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed at 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to a herbicide agent unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The appellant contends that the veteran's fatal lung cancer 
should be considered to be a service connected disability on 
a presumptive basis, under the provisions of law and 
regulations set forth above concerning respiratory cancers of 
veterans who served in Vietnam during the requisite period of 
time.  

There is a medical issue in this case as to when the 
veteran's lung cancer was first manifested to a degree of 10 
percent or more, and there is also a factual issue as to the 
last date on which he was present in Vietnam during his 
period of active service.  The Board finds that additional 
information is needed on both issues prior to a final 
disposition of the appellant's appeal and this case will be 
remanded to the RO for that purpose.  

The Board notes that the veteran's service personnel records, 
including his DA Form 20, have not been associated with the 
claims folder.  An attempt to obtain those records should be 
made while this case is in remand status. 

With regard to the issue of when lung cancer became manifest, 
the Board notes that, in August 1999 and in April 2000, the 
veteran's treating physician, Shannon Grubb, M.D., reported 
that the veteran had first been diagnosed with metastatic 
squamous cell carcinoma of the lungs in March 1999, which was 
more than 31 years after his separation from service.  She 
noted, however, that in January 1999, the veteran had first 
presented with an infection identified as a left lower lobe 
pneumonia on chest X-ray.  That disorder was reportedly 
accompanied by left-sided chest pain, and it was noted that 
he had had symptoms for at least a month before that.  
Therefore, Dr. Grubb was of the opinion that the veteran had 
had a bulky symptomatic tumor mass in at least December 1988.  
She further stated that, considering the natural history of 
such neoplasms, the veteran likely had a microscopic tumor or 
tumors for at  least a couple of months before that and 
microscopic cellular level cancer several to many months 
prior to that.  Dr. Grubb's clinical records have not been 
associated with the claims folder and an attempt to obtain 
those records should be made while this case is in remand 
status.  

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board is remanding this case for 
further development of the evidence pursuant to the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  In order to determine the last date 
on which the veteran served in Vietnam, 
the RO should request a copy of the 
veteran's service personnel records, 
including his DA Form 20 from the service 
department or other custodian of those 
records.  Failures to respond or negative 
replies to any request must be handled in 
accordance with the VCAA. 

2.  The RO should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment or 
examination for all health care providers 
who treated the veteran for lung cancer.  
After obtaining any necessary 
authorizations, the RO should request 
copies of all such clinical records not 
currently on file directly from the 
providers.  Such records should include 
the clinical records of Shannon Grubb, 
M.D., M. T. Orab Family Health Center in 
Mount Orab, Ohio, which pertain to the 
veteran.  The RO should also request that 
the appellant provide any additional 
relevant medical records which she may 
possess.  In the event that any records 
identified by the appellant are not 
obtained, the RO should comply with the 
notice provisions of the VCAA.

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claims may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the appellant and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the appellant until she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

